— Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered December 17, 1990, convicting him of escape in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Boklan, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that the identification procedures used by the police in this case were not unduly suggestive. In addition, we agree that the station house viewing of the defendant by a witness was accidental, unarranged, not attributable to any misconduct on the part of the police, and was not unduly suggestive (see, People v Diaz, 155 AD2d 612; People v Sims, 150 AD2d 402). We note that there is ample evidence in the record to support the hearing court’s alternative determination that the witness had an independent basis for making an in-court identification of the defendant. Accordingly, the defendant’s motion to suppress the identification testimony was properly denied (see, People v Ruggiero, 177 AD2d 723; People v Williams, 126 AD2d 766). Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.